Dismiss and Opinion Filed April 14, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00538-CV

              BRIAN WILLIAMS, Appellant
                           V.
  JM MANAGEMENT, LLC D/B/A JM CONSTRUCTION SOLUTIONS,
                        Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-16422

                       MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Garcia
                          Opinion by Justice Molberg
      Before the Court is the parties’ joint motion to dismiss the appeal because they

“have reached an agreement to resolve all disputes between them in this appeal.”

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                           /Ken Molberg/
210538f.p05                                KEN MOLBERG
                                           JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRIAN WILLIAMS, Appellant                    On Appeal from the 193rd Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00538-CV          V.               Trial Court Cause No. DC-20-16422.
                                             Opinion delivered by Justice
JM MANAGEMENT, LLC D/B/A                     Molberg. Justices Reichek and
JM CONSTRUCTION                              Garcia participating.
SOLUTIONS, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 14th day of April, 2022.




                                       –2–